PER CURIAM.
Christopher Moore seeks a writ of prohibition, contending that his motion to disqualify the trial judge was erroneously denied. In response to the petition, the state points out that Moore has now been tried and convicted and has appealed the judgment and sentence in this court’s case number 1D06-0850. We agree that Moore’s remedy is to raise the denial of the motion to disqualify as an issue in the direct appeal and accordingly deny the instant petition without prejudice to petitioner’s right to seek relief in that manner. Although case number 1D06-0850 has been dismissed for appellant’s failure to pay the court’s filing fee or obtain a waiver thereof from the clerk of the lower tribunal, he must make such payment or obtain the waiver and move this court for reinstatement of the appeal.
PETITION DENIED.
BARFIELD, DAVIS, and PADOVANO, JJ., concur.